DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed March 24, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 24 line 2 change “R1” to --R1--
Claim 24 line 2 change “R2” to --R2--
Claim 25 line 2 change “R1” to --R1--
Claim 25 line 2 change “R2” to --R2--
Claim 25 line 3 change “R1” to --R1--

Claim 1-10 and 20-25 are currently pending wherein all claims read on a fragrance, flavor and/or deodorizing/masking composition.

Allowable Subject Matter
Claims 1-10 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Smith et al (US 2008/0319088) and La et al (1988, J. Am. Chem. Soc., 120, 97820-97281).

Summary of claim 1:
Fragrance, flavor and/or deodorizing/masking composition comprising at least one 2- and/or 3-substituted 3-(allyloxy)propene of formula (I)

    PNG
    media_image1.png
    77
    199
    media_image1.png
    Greyscale

wherein R1 is either an alkyl group having up to 9 carbon atoms or an alkenyl group having up to 9 carbon atoms and R2 is hydrogen or an alkyl or alkenyl group having up to 5 carbon atoms.


Smith teaches a method for providing fragrance containing a novel aldehyde compound (abstract and title) that include the following compounds:

    PNG
    media_image2.png
    45
    142
    media_image2.png
    Greyscale

(0021) or

    PNG
    media_image3.png
    46
    163
    media_image3.png
    Greyscale

However, Smith does not teach or fairly suggest the claimed fragrance, flavor and/or deodorizing/masking composition wherein the composition contains the claimed compound reading on formula (I).  Applicants have shown that the composition the freshness and clean impression of the composition is greatly enhanced.


La teaches the following compound:

    PNG
    media_image4.png
    137
    159
    media_image4.png
    Greyscale

(page 9720) or 

    PNG
    media_image5.png
    194
    221
    media_image5.png
    Greyscale

(page 9720).  La teaches the compound to be used for the synthesis of dihydrofurans. However, La does not teach or fairly suggest the claimed fragrance, flavor, and/or deodorizing/masking composition that contains said compound.  Applicants have shown that the composition the freshness and clean impression of the composition is greatly enhanced.
In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763